This is a petition for interlocutory certiorari under Rule 34. Upon consideration of the petition and accompanying transcript of record, and briefs of counsel, it is ordered and adjudged that certiorari under Rule 34 be awarded and that that part of the order of the court herein, rendered December 1, 1942, which stays all future proceedings in the cause until the plaintiff shall have paid the costs of the suit accrued to that date, and the receiver's fee of $450.00, be and the same is hereby quashed and the cause remanded for further proceedings.
BUFORD, C. J., BROWN, THOMAS and SEBRING, JJ., concur.